Citation Nr: 1540345	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-26 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to a compensable disability rating for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2014, the Veteran testified at a Travel Board hearing.  A transcript of the hearing has been associated with the claim file.

The Board has considered the records contained in the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the issues of entitlement to service connection for a left ankle disability, a back disability, migraine headaches, and a bilateral knee disability.

The Veteran has alleged he now has a disability of the left ankle, back, bilateral knees, and migraines due to a motor vehicle accident he was involved in in 1968 while in service. 

Service treatment records show that the Veteran sought treatment for "very bad headaches" of 3 days duration in December 1967.   The record confirms that the Veteran was involved in a February 1968 motor vehicle accident.  An April 1968 Medical Board report notes that the Veteran was treated for multiple lacerations of the face, hand, and left thigh and also had a fracture of the left medial malleolus.    

The Veteran was afforded a separation examination in August 1968.  At that time, examination of his spine, lower extremities, head, and neurologic system were within normal limits.  Likewise, a November 1969 Reserve examination report notes that examination of his spine, lower extremities, head, and neurologic system were within normal limits.  

A February 1969 Reserve treatment record, notes that the Veteran was seen for evaluation of a possible mental condition.  It was noted that the Veteran had a history of being injured in a 1968 automobile accident, but that his recovery was complete.  

The Veteran was afforded a VA examination for his left foot, lumbar spine and for his headaches in April 2009.  None of the examinations were conducted with the benefit of a review of the claim file.  At the time of the exam, the Veteran was diagnosed with left foot plantar fasciitis with heel spur and lumbar strain.  The examiner opined the disabilities were less likely as not related to the claimed motor vehicle in service, noted the Veteran was obese, and stated obesity is a risk factor and could play a part in these disabilities.  No etiology opinion was provided regarding the diagnosed migraine headaches.  

An addendum opinion was obtained regarding his migraine headaches in June 2009.  At the time, the claim file was reviewed.  The examiner opined that it is less likely as not that the headaches are related to the motor vehicle accident and/or sinusitis.  He noted that there was not enough evidence in the service treatment records to indicate that the headaches are related to the motor vehicle accident in service.

The Veteran has submitted various records and statements from his private physicians in support of his claims.  In a May 2010 letter, Dr. B.C., stated he was currently treating the Veteran and stated he had reviewed the records and in his opinion it is most likely as not that his current conditions are a result of the motor vehicle accident in service.

In July 2008 treatment records, J.M., D.O., opined that the Veteran's conditions were the result of the motor vehicle accident in service.

A February 2015 letter from Dr. F.A.G., notes diagnoses of residuals of left ankle injury, degenerative meniscal tear and patellofemoral chondromalacia, migraine headaches, and lumbar multilevel disc protrusion and neural foraminal stenosis.  The physician opined that all these conditions were due to the motor vehicle accident.  He further noted that the ankle disability is also associated with a limp resulting from the back disability.  He stated that the biomechanics associated with both direct impact injuries and injuries sustained during ejection from the vehicle are causal for all of the above conditions.  

The Board finds that all of the above examinations and opinions are inadequate for appellate review and new examinations are needed.  Indeed, with regards to the VA examinations, these were not conducted with the benefit of a review of the claim file.  While ordinarily the lack of review of the claims folder, alone, is not sufficient to make an examination inadequate, considering the medical evidence added since the examinations, the Board is of the opinion that a new examination is needed which considers all of the evidence of record.  Moreover, a VA examination of the left ankle has not been conducted.  Indeed, while the April 2009 VA examiner noted that the Veteran complained of pain on the left ankle, he proceeded to examine the foot rather than the ankle.

In regards to the private opinions, the physicians have submitted essentially conclusory statements with no rationale.  In the case of the February 2015 letter, the physician commented on the biomechanics of the direct and indirect impacts during the motor vehicle accident, but did not specifically address each of the disabilities noted and how they relate to the accident.  Further, these opinions do not address the significance, if any, of the essentially normal examinations in August 1968 and November 1969 or the notation in the February 1969 treatment record that the Veteran's recover was "complete".  

Given the above, the Board finds that a new VA examination is needed to determine the nature and etiology of the claimed disabilities.

Finally, the Board notes that at the July 2014 hearing, the Veteran testified he had just recently received treatment from the VA for his neck and back.  The most recent VA treatment records associated with the claim file are form September 2012, prior to the hearing.  Therefore, it appears that there may be outstanding relevant VA treatment records yet to be obtained.  As there may be records pertaining to the Veteran's hearing, the Board will defer a decision on that issue until all relevant VA outpatient treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record al VA outpatient treatment records for the Veteran from September 2012 to the present.  

2. After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any left ankle, lumbar spine, bilateral knee and migraine headache disability he may currently have.  The claim file should be made available for review by the examiner and access to the Veteran's electronic file should be granted.  The examiner should state in the examination report that a review of the claim file was conducted.

After all appropriate tests have been conducted, and after a full examination of the Veteran has been done, the examiner should identify all of the currently present disabilities of the left ankle, lumbar spine, and bilateral knees.  For all of the identified disabilities, in addition to migraine headaches, the examiner should provide an opinion as to whether the identified disabilities are at least as likely as not related to the motor vehicle accident in service, or whether such a relationship is unlikely.  

The examiner should discuss in their opinion, the private medical opinions of July 2008, May 2010 and February 2015.  Additionally, the examiner should discuss the significance, if any, of the examinations conducted in August 1968 and November 1969 and the notation in the February 1969 treatment record that the Veteran's recover was "complete".  

A complete rationale for any opinions rendered must be provided.  If an opinion cannot be provided without resorting to mere speculation, a reason for the inability to provide an opinion must be given.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




